DEPARTMENT OF HEALTH & HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, Maryland 21244-1850

Center for Medicaid and State Operations
December 15, 2006

SMD# 06-026

Dear State Medicaid Director:
This is one of a series of letters that provide guidance on the implementation of the Deficit
Reduction Act of 2005 (DRA), P.L. 109-171. This legislation makes a number of changes intended to
strengthen States’ ability to identify and collect from liable third party payers. These changes are
described briefly below and are discussed in detail in the questions and answers enclosed with this
letter.
Federal law generally requires health insurers and other third parties legally liable to pay for health care
services received by Medicaid recipients to pay for such services primary to Medicaid. However,
Medicaid agencies often pay claims for which a third party may be liable because they lack information
about the existence of other coverage. The DRA made several changes to the third party liability
provisions of the Medicaid statute which are designed to enhance States’ ability to identify and to obtain
payment from third party resources that are legally responsible to pay claims primary to Medicaid.
Specifically, section 6035 of the DRA amended section 1902(a)(25) of the Social Security Act (the
Act):
(1) To clarify which specific entities are considered “third parties” and “health insurers” that
may be liable for payment and that cannot discriminate against individuals on the basis of
Medicaid eligibility; and
(2) To require that States pass laws requiring health insurers:




To provide the State with coverage, eligibility and claims data needed by the State to
identify potentially liable third parties;
To honor the assignment to the State of a Medicaid recipient’s right to payment by such
insurers for health care items or services; and
Not to deny such assignment or refuse to pay claims submitted by Medicaid based on
procedural reasons (e.g., the failure of the recipient to present his/her insurance card at
the point of sale, or the State’s failure to submit an electronic, as opposed to a paper,
claim).

States must submit a State plan amendment (SPA) providing assurances that the required laws are in
effect in the State. Some States may already have the requisite laws. These States should submit an
amendment to their State plan as soon as practicable. States that do not currently have the laws
mandated by the DRA should enact the required legislation during their next legislative session and
submit a SPA as soon as the legislation has been enacted.

Page 2 - State Medicaid Director

The enclosed questions and answers explain in more detail the specific changes made by the DRA to
the provisions of the Medicaid statute governing third party liability and the steps States must take in
order to comply with the new provisions.
If you have any questions, please contact Gale Arden, Director, Disabled and Health Programs Group,
at 410-786-6810, or by e-mail at Gale.Arden@cms.hhs.gov.
We look forward to working with you as you implement this legislation.
Sincerely,
/s/
Dennis G. Smith
Director
Enclosures
cc:
CMS Regional Administrators
CMS Associate Regional Administrators for Medicaid and State Operations
Martha Roherty
Director, Health Policy Unit
American Public Human Services Association
Joy Wilson
Director, Health Committee
National Conference of State Legislatures
Matt Salo
Director of Health Legislation
National Governors Association
Jacalyn Bryan Carden
Director of Policy and Programs
Association of State and Territorial Health Officials

Page 3 – State Medicaid Director

Christie Raniszewski Herrera
Director, Health and Human Services Task Force
American Legislative Exchange Council
Lynne Flynn
Director for Health Policy
Council of State Governments

